Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.	This application discloses and claims only subject matter disclosed in prior application no 14/871658, filed 9/30/15, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
 Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding claims 21, 28, and 35, the phrase "…how likely each contact of the plurality of contacts may contribute to a higher performance of the contact center system " in lines 4-5 of claim 21, in lines 6-7 of claim 28 and in lines 10-11 of claim 35 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "likely" and “may”), thereby rendering the scope of the 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 21-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/921649 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are transparently found in the copending Application No. 16/996669 with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application 16/996,669
U.S. Patent Application 16/921,649
21. A method for behavior pairing in a contact center system comprising:
21. A method for behavior pairing in a contact center system comprising:

ordering, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the contact center system, a plurality of contacts available for connection to an agent according to a respective value representing how likely each contact of the plurality of contacts may contribute to a higher performance of the contact center system;
ordering, by the at least one computer processor, a plurality of contacts available for connection to an agent according to at least one performance metric to be optimized in the contact center system;
ordering, by the at least one computer processor, a plurality of agents available for connection to a contact according to at least one performance metric to be optimized in the contact center system;
applying, by the at least one computer processor, a hybridization function to the ordering of the plurality of contacts to bias a contact-agent pairing strategy toward a skewed agent utilization;
applying, by the at least one computer processor, a hybridization function to the ordering of the plurality of agents to bias a contact-agent pairing strategy toward a skewed contact selection;
selecting, by the at least one computer processor, a contact-agent pairing from the plurality of contacts and the plurality 


establishing, by the at least one computer processor, in a switch of the contact center system, a connection between the contact and the agent in the contact-agent pairing based upon the selecting.


The examiner notes that claims 22-40 of the ‘669 Patent Application respectively corresponds to claims 22-40 of the ‘649 Patent Application.

5.	Claims 21-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-20 of U.S. Patent No. 9,781,269. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are transparently found in the U.S. Patent No. 9,781,269 with obvious wording variations.

U.S. Patent Application 16/996,669
U.S. Patent No. 9,781,269
21. A method for behavior pairing in a contact center system comprising:
1. A method for hybrid behavior pairing in a contact center comprising:
ordering, by at least one computer processor communicatively coupled to 


ordering, by the at least one computer processor, a plurality of agents;
applying, by the at least one computer processor, a hybridization function to the ordering of the plurality of contacts to bias a contact-agent pairing strategy toward a skewed agent utilization;
adjusting, by the at least one computer processor, the ordering of the plurality of agents to bias a first behavioral pairing strategy with a balanced agent utilization toward a performance-based routing strategy with a skewed agent utilization, wherein an extent of the adjusting is based at least in part on a hybridization function applied to the ordering of the plurality of agents;


selecting, by the at least one computer processor, one of the first pair and the second pair for connection based at least in part upon the comparing; and
establishing, by the at least one computer processor, in a switch of the contact center system, a connection between the contact and the agent in the contact-agent pairing based upon the selecting.
outputting, by the at least one computer processor, the selection of one of the first pair and the second pair, wherein the selected one of the first pair and the second pair is connected in the contact center system based at least in part upon the outputting.


The examiner notes claims 23, 24, 25, 26, 27, 28, 30, and 31 of the ‘669 Patent Application respectively corresponds to claims 7, 11, 13, 14, 15, 17, 18, and 19 of the ‘269 Patent.

6.	Claim 21-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-20 of U.S. Patent No. 9,787,841. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are transparently found in the U.S. Patent No. 9,787,841 with obvious wording variations.

U.S. Patent Application 16/996,669
U.S. Patent No. 9,787,841
21. A method for behavior pairing in a contact center system comprising:
1. A method for hybrid behavior pairing in a contact center comprising:
ordering, by at least one computer processor communicatively coupled to and configured to perform behavioral pairing operations in the contact center system, a plurality of agents available for connection to a contact according to a respective value representing how likely each agent of the plurality of agents may 

ordering, by the at least one computer processor, a plurality of contacts available for connection to an agent according to at least one performance metric to be optimized in the contact center system;
ordering, by the at least one computer processor, a plurality of contacts;
applying, by the at least one computer processor, a hybridization function to the ordering of the plurality of contacts to bias a contact-agent pairing strategy toward a skewed agent utilization;
adjusting, by the at least one computer processor, the ordering of the plurality of contacts to bias a first behavioral pairing strategy with a balanced contact utilization toward a second strategy for pairing with a skewed contact utilization, wherein an extent of the adjusting is based at least in part on a hybridization function;
comparing, by the at least one computer processor and after the adjusting, a first difference in ordering between the available agent and a first contact of the plurality of contacts as adjusted in a first pair with a second difference in ordering between the available agent and a 

selecting, by the at least one computer processor, one of the first pair and the second pair for connection based at least in part upon the comparing; and
establishing, by the at least one computer processor, in a switch of the contact center system, a connection between the contact and the agent in the contact-agent pairing based upon the selecting.
outputting, by the at least one computer processor, the selection of one of the first pair and the second pair, wherein the selected one of the first pair and the second pair is connected in the contact center system based at least in part upon the outputting.


.
Response to Arguments
7.	Applicant's arguments filed 12/10/21 with respect to the 35 U.S.C. 112 (pre-AIA ), second paragraph rejections have been fully considered but they are not persuasive. Please refer to the above 35 U.S.C. 112 (pre-AIA ), second paragraph rejections.
Allowable Subject Matter
8.	Brussat et al. (2010/0086120) teaches systems and methods for call center routing. One or more performance metrics for ranking call center agents determined and a plurality of call center agents ranked based on the one or more performance metrics.
Danson et al. (2018/0159977) teaches outbound customer interaction pairing methods and systems include receiving a list of customers to contact, determining a time that each customer on the list is available, determining a personality of each customer on the list, determining availability of one or more agents at the time that each customer on the list is available, a personality of each available agent, matching one or more available agents with each customer on the list based on the personality type of each customer on the list and the personality type of each available agent and routing the one or more available agents to each customer on the list.
As to claims 21, 28, and 35, prior arts of record fail to teach or render obvious, alone or in combination a method, system, and an article of manufacture for behavioral pairing in a contact center system comprising the claimed components, relationships, and functionalities as specifically recited in the claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571) 272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          
                    Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314



/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652